Citation Nr: 1709336	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-30 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety disorder, obsessive compulsive disorder, and cognitive disorder. 

2. Entitlement to service connection for ischemic heart disease, including as a result of exposure to herbicide agents and/or asbestos.

3. Entitlement to service connection for ischemic strokes, including as secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1967 to December 1968, with additional service in the Reserves, so presumably on active duty for training and inactive duty training.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified in support of these claims during a videoconference before the undersigned.  A transcript of the proceeding is of record.  The hearing initially was for the presiding judge to be physically at the RO (Travel Board hearing) but was changed to a videoconference hearing, instead, with the Veteran's consent, because of a severe snow storm in Washington, DC, and the surrounding area precluding the judge from traveling to the RO.  Following the hearing, at the Veteran's request, the Board held the record open for an additional 90 days to allow him time to obtain and submit supporting evidence.


Regarding the Veteran's claim for service connection for a psychiatric disorder, he initially filed a claim specifically for service connection for PTSD.  But as the evidence of record shows diagnoses of other psychiatric disorders, including of depression, anxiety disorder, obsessive compulsive disorder, and cognitive disorder, the Board has recharacterized this claim as all encompassing, so including even these other disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his/her mental condition, whatever it is, causes him/her).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Regrettably, more development is required concerning these claims before deciding them on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims, it is necessary to afford the Veteran every possible consideration.

Regarding his claim of entitlement to service connection for ischemic heart disease (IHD), the Veteran's post-service treatment records show a current diagnosis of coronary artery disease (CAD).  He claims that his IHD is the consequence of exposure to herbicide agents and/or asbestos during his service.  Specifically, in a November 2016 appellate brief, the Veteran's representative contended the evidence of record suggested the Veteran was exposed to asbestos during service, referring to a statement provided by another veteran who said he served with aboard the U.S.S. Arlington and that the sailors aboard the ship were exposed to asbestos while removing exhaust ducting and flooring that contained the substance.  

The representative also cited to medical literature that he asserted suggests a link between asbestos exposure and IHD.  The Veteran's service personnel records (SPRs) show his military occupational specialty (MOS) was radioman.  The applicable section of the VA Adjudication Procedures Manual (M21-2) reflects that the MOS of radioman had a minimal risk of exposure to asbestos, but the Procedures Manual directs that, if an MOS is listed as minimal, probable, or highly probable, asbestos exposure for the purposes of scheduling an examination should be conceded.  See Part IV, Subpart ii, Chapter 1, Section I.  

The Veteran has not been afforded a VA examination in connection with this IHD claim.  A medical nexus opinion nonetheless is needed to assist in determining the nature and etiology of his IHD, but especially in terms of the likelihood it is the result of exposure during his service to asbestos.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Procedures Manual guidelines specify that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id.  Some of the major occupations involving exposure to asbestos include work in shipyards, insulation work, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service and develop whether there was asbestos exposure either before or after service, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id.


Regarding his claim for ischemic strokes, the Veteran's post-service treatment records show a history of ischemic cerebrovascular accidents.  He has alleged they are caused by his IHD.  And as the IHD claim is being remanded for further development, the question of whether he has had ischemic strokes owing to the IHD is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177(2009) (en banc) (explaining that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  Hence, adjudication of the claim for the ischemic strokes must be deferred until the claim concerning the IHD is resolved.  This will avoid piecemeal adjudication of claims with common parameters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Regarding his psychiatric disorders, the Veteran was afforded VA compensation examinations in September 2010 and November 2011.  But the Board finds the September 2010 and November 2011 consequent opinions are not wholly adequate.  Once VA undertakes the effort to provide an examination or obtain an opinion, it must be an adequate one, else, explain why this is not possible or feasible.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The September 2010 examiner diagnosed attention deficit disorder and nightmare disorder and opined the Veteran's symptoms did not meet the diagnostic criteria of PTSD because his reported stressors were not traumatic events where he felt intense fear for himself or someone else.  The examiner further opined that the Veteran's symptoms are not medically linked to his time in service, finding they are more likely than not connected to his ongoing alcohol and drug use.  The examiner also noted the Veteran reported a difficult childhood with a physically and verbally abusive father.  However, in a separate part of the examination report, the examiner noted the Veteran reported not having abused alcohol or drugs for 32 years and opined there were no consequences of the substance abuse.  Accordingly, the examiner's report provides internally inconsistent findings.  In addition, the examiner noted the Veteran's service treatment records (STRs) were not provided for review.  

The November 2011 examiner diagnosed PTSD, major depressive disorder, and cognitive disorder due to ischemic strokes.  The examiner opined the PTSD was related to two of the Veteran's claimed stressors: 1. A number of sailors were murdered aboard the U.S.S. Arlington just before the Veteran was assigned to the ship, and the killers were never caught. 2. The Veteran and others were shot at while being transported by bus from Clark Air Force Base to Subic Bay, the Philippines.  Neither of these claimed stressors, which the examiner noted did not relate to a fear of hostile military or terrorist activity, has been corroborated.  However, the examiner did not provide etiology opinions for the Veteran's major depressive disorder and cognitive disorder.  Notably, the Veteran appears to have indicated on a September 1970 report of medical history provided during Reserve service that he had, or previously had, depression or excessive worry, frequent or terrifying nightmares, and loss of memory or amnesia.  Consequently, a new opinion is needed.

In a March 2015 VA mental health primary care note, a VA staff psychiatrist indicated the Veteran reported being abused as a child and opined the abuse might have led to the many of the Veteran's current symptoms or predisposed him to anxiety symptoms from later events in the military.  Provisional diagnoses of attention deficit hyperactivity disorder (ADHD), depression, and rule out (R/O) PTSD (related to childhood physical abuse and additional worsening from military experiences) were made.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Thus, the new opinion should address the complex medical questions regarding aggravation of a pre-existing disability.

If the Veteran's claimed ischemic stroke disability is found to be related to service, the examiner should additionally address whether the Veteran's cognitive disorder was caused or aggravated by the ischemic stroke disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has submitted several stressor statements relating to his transportation to and service aboard the U.S.S Arlington.  In a July 2012 letter, an employee of the National Archives and Records Administration (NARA) reported a search of the U.S.S. Arlington's Deck Logs from October 1967 to December 1967 did not reveal a reference to the Veteran's reports of murders aboard the ship or being shot at while being transported by bus from Clarke Air Force Base to Subic Bay, the Philippines.  In a July 2012 response, an employee of the Joint Services Records Research Center (JSRRC) noted a review of the 1967 Command History for the U.S. Naval Forces Philippines showed it did not document an incident in which a bus transporting US personnel was shot at.  However, the response also recommended contacting the Naval Criminal Investigative Service for additional information.  A December 2012 report of general information notes the Veteran stated the incidents referred to occurred in November or December of 1967 or 1968.  In a March 2013 letter, the head of the NCIS' records management branch reported a search did not reveal a specific investigation referencing the Veteran as a party.  The letter notes the 1967-1968 timeframe might be outside of the retention period.  In a February 2013 memorandum, the RO made a formal finding that the additional information provided by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of service or NARA records.  During his January 2016 Board hearing, the Veteran provided additional statements regarding his claimed stressors; therefore, additional development is necessary to determine whether any of the newly-reported stressors may be verified. 

Also, as the record reflects that the Veteran continues to receive ongoing treatment for his claimed disabilities from VA facilities, these additional records must be obtained and considered.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive, if not actual, possession of the agency since generated and maintained within VA's healthcare system and, therefore, must be obtained if relevant or potentially determinative of the claim).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a Veterans Claims Assistance Act (VCAA) letter in compliance with the M21-2 regarding his alleged exposure to asbestos while in the military.


Then take appropriate action to develop any evidence of his potential exposure to asbestos before, during, and after his military service.  After development is complete, make a formal finding as to whether the Veteran was exposed to asbestos during his service and associate the report of this determination with the claims file.

2. Secure for the record copies of any outstanding VA medical records, to specifically include treatment records from the VA Medical Center in Puget Sound, Washington dated after August 2015.

3. Given the additional information the Veteran has provided since the initial inquiries, undertake appropriate development to try and verify his alleged stressors that he cites as the reasons he has PTSD.  The Board specifically calls attention to the Veteran's January 2016 testimony at the Board videoconference hearing.

4. Schedule the Veteran for appropriate examinations to ascertain the nature and likely etiology of his IHD, ischemic strokes, and psychiatric disorders.  The Veteran's entire VA electronic record (to include this remand) must be reviewed by the examiners in conjunction with the examinations.  Based on examination of the Veteran and review of his record, the examiners should provide opinions that respond to the following:

Ischemic Heart Disease

Identify the likely etiology of the Veteran's IHD.  Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's IHD had its onset during service or was otherwise caused by an incident or event that occurred during such service, including especially asbestos exposure (assuming it is confirmed said exposure in fact occurred)?

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Ischemic Strokes

If ischemic heart disease is found to be service-connected, is it at least as likely as not that the Veteran's ischemic strokes and any residuals were caused or aggravated by the IHD?

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.

Psychiatric Disorder

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner should identify all acquired psychiatric diagnoses applicable at any time during the appeal period (2010 to present), diagnosed either under the DSM-IV or DSM-5 diagnostic criteria.  The VA examiner should, if needed, reconcile his or her opinion with any conflicting medical opinions of record.

The VA examiner should then provide the following opinions:

(a) If a diagnosis of PTSD is provided, considering the Veteran's reports of childhood abuse, did he clearly and unmistakably have PTSD prior to beginning his service in May 1967?

(b) If he did, is there also clear and unmistakable evidence this pre-existing disease was not aggravated beyond its natural progression during or by his service from May 1967 to December 1968? 

"Clear and unmistakable" evidence is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson, 12 Vet. App. at 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant, 17 Vet. App. at 131.

(c) If there is not this required clear and unmistakable evidence to satisfy this two-prong analysis, i.e., to establish the preexistence of PTSD and that it was not aggravated during or by the Veteran's service beyond its natural progression, then alternatively consider whether it is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service or is otherwise related to active service.

In rendering the above opinion, the VA examiner should identify the claimed stressor(s) that serve(s) as the basis for the diagnosis of PTSD.

(d) Regarding any other psychiatric diagnosis provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder had its onset during service or is otherwise related to active service?  

(e) If ischemic strokes and their residuals are found to be service-connected, it at least as likely as not (a 50 percent probability or higher) that the Veteran's cognitive disorder was caused or aggravated by the ischemic strokes?

In rendering the above opinions, the VA examiner should specifically comment on the September 1970 report of medical history on which the Veteran appears to have indicated he had, or previously had, depression or excessive worry, frequent or terrifying nightmares, and loss of memory or amnesia.

*It is essential the examiners discuss the underlying rationale of all opinions expressed, preferably citing to relevant evidence in the file supporting conclusions and/or medical literature or authority.  If an examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.



6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

